DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2021 has been entered.
Reason for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-8 and 11-17 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including receive a first input for bookmarking via the input interface while a content is output via the output interface, store an image of the content output before or after a specified time with respect to a time when the first input for bookmarking is received, as bookmark information, display a user interface (UI) including at least one bookmark information, and when a bookmark information is selected from the UI based on an second input received via the input interface, obtain  related information associated with an image corresponding to the selected bookmark information by providing the image corresponding to the selected bookmark information to the first external device, and display the related information via the output interface by receiving the related information from the first external device, wherein the related information includes at least one of product information associated with at least one product included in the image corresponding to the selected bookmark 2KIM et al. Application No. 16/758,562Amendment Accompanying Request for Continued Examination information and place information associated with a place included in the image corresponding to the selected bookmark information. Inter alia, independent claim 11 is allowable for similar reasons. The closest prior art (Toya, USPPGPubN 20120030554) teaches the content retrieval section 62 may retrieve a content from an external device via the communication section 52 or may retrieve a content stored in the storage section 55 of the user-side television 2 or in a storage medium connected with the user-side television 2, [0221], Fig. 1/item 55, Fig. 3/item 7.The prior art of (Rogers, USPPGPub N 20050229227) teaches the book marking process wherein the file passes across the Internet to the System where a record will be logged/bookmarked for a subscriber to later visit the System's web site to process and the bookmark information includes an image, [0144], Figs. 22 and 23 and display including bookmark information for image 590 and related information associated with the image (name and price) and selected bookmark information shown in Fig. 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        Thursday, May 12, 2022